Case 1:20-cr-00143-TSE Document 138-5 Filed 12/05/20 Page 1 of 6 PageID# 2021




                       Exhibit 5
11/23/2020   CaseSouth
                   1:20-cr-00143-TSE
                       Korean National and HundredsDocument
                                                   of Others Charged138-5
                                                                     WorldwideFiled    12/05/20
                                                                              in the Takedown          Page
                                                                                              of the Largest    2 ofChild
                                                                                                             Darknet  6 PageID#        2022Which was …
                                                                                                                          Pornography Website,


             An o icial website of the United States government
             Here’s how you know



        JUSTICE NEWS

                                                                    Department of Justice

                                                                     Ofﬁce of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                                 Wednesday, October 16, 2019


       South Korean National and Hundreds of Others Charged Worldwide in the Takedown
        of the Largest Darknet Child Pornography Website, Which was Funded by Bitcoin

                 Dozens of Minor Victims Who Were Being Actively Abused by the Users of the Site Rescued


      Jong Woo Son, 23, a South Korean national, was indicted by a federal grand jury in the District of Columbia for his
      operation of Welcome To Video, the largest child sexual exploitation market by volume of content. The nine-count
      indictment was unsealed today along with a parallel civil forfeiture action. Son has also been charged and convicted in
      South Korea and is currently in custody serving his sentence in South Korea. An additional 337 site users residing in
      Alabama, Arkansas, California, Connecticut, Florida, Georgia, Kansas, Louisiana, Maryland, Massachusetts, Nebraska,
      New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania, Rhode Island, South Carolina, Texas, Utah,
      Virginia, Washington State and Washington, D.C. as well as the United Kingdom, South Korea, Germany, Saudi Arabia,
      the United Arab Emirates, the Czech Republic, Canada, Ireland, Spain, Brazil and Australia have been arrested and
      charged.

      Assistant Attorney General Brian A. Benczkowski of the Justice Department’s Criminal Division, U.S. Attorney Jessie K.
      Liu for the District of Columbia, Chief Don Fort of IRS Criminal Investigation (IRS-CI) and Acting Executive Associate
      Director Alysa Erichs of U.S. Immigration and Customs Enforcement (ICE)’s Homeland Security Investigations (HSI),
      made the announcement.

      “Darknet sites that proﬁt from the sexual exploitation of children are among the most vile and reprehensible forms of
      criminal behavior,” said Assistant Attorney General Brian A. Benczkowski of the Justice Department’s Criminal Division.
      “This Administration will not allow child predators to use lawless online spaces as a shield. Today’s announcement
      demonstrates that the Department of Justice remains ﬁrmly committed to working closely with our partners in South
      Korea and around the world to rescue child victims and bring to justice the perpetrators of these abhorrent crimes.”

      “Children around the world are safer because of the actions taken by U.S. and foreign law enforcement to prosecute
      this case and recover funds for victims,” said U.S. Attorney Jessie K. Liu. “We will continue to pursue such criminals on
      and off the darknet in the United States and abroad, to ensure they receive the punishment their terrible crimes
      deserve.”

      “Through the sophisticated tracing of bitcoin transactions, IRS-CI special agents were able to determine the location of
      the Darknet server, identify the administrator of the website and ultimately track down the website server’s physical
      location in South Korea,” said IRS-CI Chief Don Fort. “This largescale criminal enterprise that endangered the safety of
      children around the world is no more. Regardless of the illicit scheme, and whether the proceeds are virtual or tangible,
      we will continue to work with our federal and international partners to track down these disgusting organizations and
      bring them to justice.”

      “Children are our most vulnerable population, and crimes such as these are unthinkable,” said HSI Acting Executive
      Associate Director Alysa Erichs. “Sadly, advances in technology have enabled child predators to hide behind the dark

https://www.justice.gov/opa/pr/south-korean-national-and-hundreds-others-charged-worldwide-takedown-largest-darknet-child                                 1/5
11/23/2020   CaseSouth
                   1:20-cr-00143-TSE
                       Korean National and HundredsDocument
                                                   of Others Charged138-5
                                                                     WorldwideFiled    12/05/20
                                                                              in the Takedown          Page
                                                                                              of the Largest    3 ofChild
                                                                                                             Darknet  6 PageID#        2023Which was …
                                                                                                                          Pornography Website,
      web and cryptocurrency to further their criminal activity. However, today’s indictment sends a strong message to
      criminals that no matter how sophisticated the technology or how widespread the network, child exploitation will not be
      tolerated in the United States. Our entire justice system will stop at nothing to prevent these heinous crimes, safeguard
      our children, and bring justice to all.”

      According to the indictment, on March 5, 2018, agents from the IRS-CI, HSI, National Crime Agency in the United
      Kingdom, and Korean National Police in South Korea arrested Son and seized the server that he used to operate a
      Darknet market that exclusively advertised child sexual exploitation videos available for download by members of the
      site. The operation resulted in the seizure of approximately eight terabytes of child sexual exploitation videos, which is
      one of the largest seizures of its kind. The images, which are currently being analyzed by the National Center for
      Missing and Exploited Children (NCMEC), contained over 250,000 unique videos, and 45 percent of the videos
      currently analyzed contain new images that have not been previously known to exist.

      Welcome To Video offered these videos for sale using the cryptocurrency bitcoin. Typically, sites of this kind give users
      a forum to trade in these depictions. This Darknet website is among the ﬁrst of its kind to monetize child exploitation
      videos using bitcoin. In fact, the site itself boasted over one million downloads of child exploitation videos by users.
      Each user received a unique bitcoin address when the user created an account on the website. An analysis of the
      server revealed that the website had more than one million bitcoin addresses, signifying that the website had capacity
      for at least one million users.

      The agencies have shared data from the seized server with law enforcement around the world to assist in identifying
      and prosecuting customers of the site. This has resulted in leads sent to 38 countries and yielded arrests of 337
      subjects around the world. The operation has resulted in searches of residences and businesses of approximately 92
      individuals in the United States. Notably, the operation is responsible for the rescue of at least 23 minor victims residing
      in the United States, Spain and the United Kingdom, who were being actively abused by the users of the site.

      In the Washington, D.C.-metropolitan area, the operation has led to the execution of ﬁve search warrants and eight
      arrests of individuals who both conspired with the administrator of the site and were themselves, users of the website.
      Two users of the Darknet market committed suicide subsequent to the execution of search warrants.

      Amongst the sites users charged are:

               Charles Wunderlich, 34, of Hot Springs, California, was charged in the District of Columbia with conspiracy to
               distribute child pornography;

               Brian James LaPrath, 34, of San Diego, California, was arrested in the District of Columbia, for international
               money laundering; and was sentenced to serve 18 months in prison followed by three years of supervised
               release;

               Ernest Wagner, 70, of Federal Way, Washington, was arrested and charged in the District of Columbia with
               conspiracy to distribute child pornography;

               Vincent Galarzo, 28, of Glendale, New York, was arrested and charged in the District of Columbia with
               conspiracy to distribute child pornography;

               Michael Ezeagbor, 22, of Pﬂugerville, Texas, was arrested and charged in the District of Columbia with
               conspiracy to distribute child pornography;

               Nicholas Stengel, 45, of Washington, D.C., pleaded guilty to receipt of child pornography and money laundering
               and was sentenced to serve 15 years in prison followed by a lifetime of supervised release;

               Eryk Mark Chamberlin, 25, of Worcester, Massachusetts, pleaded guilty to possession of child pornography and
               is pending sentencing;

               Jairo Flores, 30, of Cambridge, Massachusetts, pleaded guilty in the District of Massachusetts to receipt and
               possession of child pornography and was sentenced to serve ﬁve years in prison followed by ﬁve years of
https://www.justice.gov/opa/pr/south-korean-national-and-hundreds-others-charged-worldwide-takedown-largest-darknet-child                          2/5
11/23/2020   CaseSouth
                   1:20-cr-00143-TSE
                       Korean National and HundredsDocument
                                                   of Others Charged138-5
                                                                     WorldwideFiled    12/05/20
                                                                              in the Takedown          Page
                                                                                              of the Largest    4 ofChild
                                                                                                             Darknet  6 PageID#        2024Which was …
                                                                                                                          Pornography Website,
               supervised release;

               Billy Penaloza, 29, of Dorchester, Massachusetts, pleaded guilty in the District of Massachusetts to possession
               and receipt of child pornography. His sentencing is scheduled for Oct. 22, 2019;

               Michael Armstrong, 35, of Randolph, Massachusetts, pleaded guilty in the District of Massachusetts, to receipt
               and possession of child pornography. He was sentenced to serve ﬁve years in prison followed by ﬁve years of
               supervised release. Restitution will be determined at a future date;

               Al Ramadhanu Soedomo, 28, of Lynn, Massachusetts, pleaded guilty to possession of child pornography and
               was sentenced in the District of Massachusetts (Boston), to serve 12 months and one day followed by ﬁve years
               of supervised release;

               Phillip Sungmin Hong, 24, of Sharon, Massachusetts, pleaded guilty in the District of Massachusetts (Boston), to
               receipt and possession of child pornography and is pending sentencing;

               Eliseo Arteaga Jr., 28, of Mesquite, Texas, pleaded guilty in the Northern District of Texas to possession of
               prepubescent child pornography. He is pending sentencing;

               Richard Nikolai Gratkowski, 40, of San Antonio, Texas, a former HSI special agent, was arrested in the Western
               District of Texas. Gratkowski pleaded guilty to the indictment charging one count of receipt of child pornography
               and one count of access with intent to view child pornography. Gratkowski was sentenced to serve 70 months in
               prison followed by 10 years of supervised release, and ordered to pay $35,000 in restitution to seven victims and
               a $10,000 assessment;

               Paul Casey Whipple, 35, of Hondo, Texas, a U.S. Border Patrol Agent, was arrested in the Western District of
               Texas, on charges of sexual exploitation of children/minors, production, distribution, and possession of child
               pornography. Whipple remains in custody awaiting trial in San Antonio;

               Michael Lawson, 36, of Midland, Georgia, was arrested in the Middle District of Georgia on charges of attempted
               sexual exploitation of children and possession of child pornography. He was sentenced to serve 121 months in
               prison followed by 10 years of supervised release following his plea to a superseding information charging him
               with one count of receipt of child pornography;

               Kevin Christopher Eagan, 39, of Brookhaven, Georgia, pleaded guilty to possession of child pornography in the
               Northern District of Georgia;

               Casey Santioius Head, 37, of Grifﬁn, Georgia, was indicted in the Northern District of Georgia for distribution,
               receipt, and possession of child pornography;

               Andrew C. Chu, 28, of Garwood, New Jersey, was arrested and charged with receipt of child pornography. Those
               charges remain pending;

               Nader Hamdi Ahmed, 29 of Jersey City, New Jersey, was arrested in the District of New Jersey, for sexual
               exploitation or other abuse of children. Ahmed pleaded guilty to an information charging him with one count of
               distribution of child pornography. He is scheduled to be sentenced Oct. 1, 2019;

               Jeffrey Lee Harris, 32, of Pickens, South Carolina, pleaded guilty in the District of South Carolina for producing,
               distributing, and possessing child pornography;

               Laine Ormand Clark Jr., 27, of Conway, South Carolina, was arrested and charged in U.S. District Court in South
               Carolina Division for sexual possession of child pornography;



https://www.justice.gov/opa/pr/south-korean-national-and-hundreds-others-charged-worldwide-takedown-largest-darknet-child                          3/5
11/23/2020   CaseSouth
                   1:20-cr-00143-TSE
                       Korean National and HundredsDocument
                                                   of Others Charged138-5
                                                                     WorldwideFiled    12/05/20
                                                                              in the Takedown          Page
                                                                                              of the Largest    5 ofChild
                                                                                                             Darknet  6 PageID#        2025Which was …
                                                                                                                          Pornography Website,
               Jack R. Dove III, 38, of Lakeland, Florida, was arrested in the Middle District of Florida for knowingly receiving
               and possessing visual depictions of minors engaged in sexually explicit conduct;

               Michael Matthew White, 39, of Miami Beach, Florida, was arrested in the Southern District of Florida for coercion
               and enticement;

               Nikolas Bennion Bradshaw, 24, of Bountiful, Utah, was arrested in the State of Utah, and charged with ﬁve
               counts of sexual exploitation of a minor, and was sentenced to time served with 91 days in jail followed by
               probation;

               Michael Don Gibbs, 37, of Holladay, Utah, was charged in the District of Utah with receipt of child pornography
               and possession of child pornography;

               Ammar Atef H. Alahdali, 22, of Arlington, Virginia, pleaded guilty in the Eastern District of Virginia to receipt of
               child pornography and was sentenced to serve ﬁve years in prison and ordered to pay $3,000 in restitution;

               Mark Lindsay Rohrer, 38, of West Hartford, Connecticut, pleaded guilty in the District of Connecticut to receipt of
               child pornography and was sentenced to serve 60 months in prison followed by ﬁve years of supervised release;

               Eugene Edward Jung, 47, of San Francisco, California, was indicted in the Northern District of California on
               possession of child pornography and receipt of child pornography;

               James Daosaeng, 25, of Springdale, Arkansas, pleaded guilty to possession of child pornography and was
               sentenced in the Western District of Arkansas (Fayetteville) to serve 97 months in prison followed by 20 years of
               supervised release;

               Alex Daniel Paxton, 30, of Columbus, Ohio, was arrested and indicted in Franklin County Ohio Court of Common
               Pleas for pandering sexually oriented matter involving a minor;

               Don Edward Pannell, 32, of Harvey, Louisiana, pleaded guilty in the Eastern District of Louisiana for receipt of
               child pornography. He is pending sentencing;

               Ryan Thomas Carver, 29, of Huntsville, Alabama, was arrested and charged under Alabama State Law. He was
               charged federally in the Northern District of Alabama with possession of child pornography. His case is pending
               in Huntsville, Alabama;

               Alexander Buckley, 28, of the United Kingdom, pleaded guilty to 10 offences in the UK of possession and
               distribution of indecent images of children, possession of extreme and prohibited images and possession of a
               class A drug. He was sentenced to serve 40 months in prison for the distribution of indecent images and
               possession of class A drugs. Buckley is also subject to an indeﬁnite Sexual Harm Prevention Order;

               Kyle Fox, 26, of the United Kingdom, pleaded guilty to 22 counts including rape, sexual assault, and sharing
               indecent images, and was sentenced to serve 22 years in prison; and

               Mohammed Almaker, 26, of Fort Collins, Colorado, was arrested in the Kingdom of Saudi Arabia (KSA), charged
               with KSA Law involving the endangerment of children. He is awaiting judicial proceedings in furtherance of
               criminal charges.


      A forfeiture complaint was also unsealed today. The complaint alleges that law enforcement was able to trace
      payments of bitcoin to the Darknet site by following the ﬂow of funds on the blockchain. The virtual currency accounts
      identiﬁed in the complaint were allegedly used by 24 individuals in ﬁve countries to fund the website and promote the
      exploitation of children. The forfeiture complaint seeks to recover these funds and, ultimately through the restoration
      process, return the illicit funds to victims of the crime.

https://www.justice.gov/opa/pr/south-korean-national-and-hundreds-others-charged-worldwide-takedown-largest-darknet-child                          4/5
11/23/2020   CaseSouth
                   1:20-cr-00143-TSE
                       Korean National and HundredsDocument
                                                   of Others Charged138-5
                                                                     WorldwideFiled    12/05/20
                                                                              in the Takedown          Page
                                                                                              of the Largest    6 ofChild
                                                                                                             Darknet  6 PageID#        2026Which was …
                                                                                                                          Pornography Website,
      The charges in the indictment are merely allegations, and all defendants are presumed innocent until proven guilty
      beyond a reasonable doubt in a court of law.

      The international investigations were led by the IRS-CI, HSI and the NCA. The Korean National Police of the Republic
      of Korea, the National Crime Agency of the United Kingdom and the German Federal Criminal Police (the
      Bundeskriminalamt), provided assistance and coordinated with their parallel investigations. The Department of Justice’s
      Ofﬁce of International Affairs of the Criminal Division provided signiﬁcant assistance.

      The cases are being handled by Assistant U.S. Attorneys Zia M. Faruqui, Lindsay Suttenberg, and Youli Lee, Paralegal
      Specialists Brian Rickers and Diane Brashears, Legal Assistant Jessica McCormick, and Records Examiner Chad
      Byron of the U.S. Attorney’s Ofﬁce for the District of Columbia and Trial Attorney C. Alden Pelker of the Criminal
      Division’s Computer Crime and Intellectual Property Section. Additional assistance has been provided by Deputy Chief
      Keith Becker and Trial Attorney James E. Burke IV of the Criminal Division’s Child Exploitation and Obscenity Section,
      and former U.S. Attorney’s Ofﬁce Paralegal Specialists Toni Anne Donato and Ty Eaton.


      Attachment(s):
      Download Son Indictment
      Download Graphic of Seizure Page
      Download Screen Shot of Webpage
      Download Complaint for Forfeiture

      Topic(s):
      Cyber Crime

      Component(s):
      Criminal Division
      Criminal - Child Exploitation and Obscenity Section
      Criminal - Computer Crime and Intellectual Property Section
      Criminal - Ofﬁce of International Affairs
      USAO - District of Columbia

      Press Release Number:
      19-1,104

                                                                                                                            Updated October 17, 2019




https://www.justice.gov/opa/pr/south-korean-national-and-hundreds-others-charged-worldwide-takedown-largest-darknet-child                              5/5
